IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30280
                        Conference Calendar



WALTER L. COLLINS,

                                          Plaintiff-Appellant,

versus

HARRY LEE, Sheriff of
Jefferson Parish,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 97-CV-137-T
                         --------------------
                           December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Walter Collins appeals from the district court’s summary

judgment.   Appellant contends that the district court erred in

determining that appellee was entitled to the defense of

qualified immunity and granting summary judgment on that basis.

     The district court did not so err.   Although Collins alleged

the violation of a clearly established constitutional right, see

Williams v. Treen, 671 F.2d 892, 902 (5th Cir. 1982), he did not

counter the affidavit filed by the defendant in support of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-30280
                               -2-

summary judgment that explained the racial housing policies and

statistics at the time of plaintiff’s incarceration.    This

affidavit shows that there was no policy of or de facto

unconstitutional racial segregation.    The defendant was therefore

entitled to summary judgment.

     Appellant also contends that the district court erred by

denying his motion to compel.   The district court did not abuse

its discretion in denying the motion.    Any benefit that could

have been gleaned from the desired documents was outweighed by

the burden attached to the production.    Because the district

court did not err in granting the Appellee’s motion for summary

judgment or denying the Appellant’s motion to compel, this case

is AFFIRMED.